


Exhibit 10(a)(1)

 

[Recipient’s name]

 

2011 PERFORMANCE SHARE AWARD LETTER

 

The Compensation and Management Succession Committee of the Company’s Board of
Directors has awarded you:

 

             Performance Shares

Award Period:  January 1, 2011 — December 31, 2013

Grant Date:  February 28, 2011

 

The Performance Shares were awarded pursuant to the Company’s Long-Term
Incentive Plan (the “Plan”), and are subject to the terms and conditions
contained in the Plan and in the Provisions for 2011 Performance Shares set
forth in Appendix A to this Award Letter. Appendix A contains provisions
regarding the earn-out and payment of your Performance Shares, termination of
employment, tax withholding, non-solicitation of Company employees and
regulatory compliance, and I encourage you to read it carefully.

 

Please retain these documents in your personal records.

 

 

 

John D. Johns

 

Chairman of the Board, President and

 

Chief Executive Officer of

 

Protective Life Corporation

 

 

1

--------------------------------------------------------------------------------


 

APPENDIX A

 

PROVISIONS FOR

2011 PERFORMANCE SHARES

FEBRUARY 28, 2011

 

On February 28, 2011, Protective Life Corporation (the “Company”) granted
performance shares (“Performance Shares”) under its Long-Term Incentive Plan
(the “Plan”).  Each recipient was given a 2011 Performance Share Award Letter
(the “Award Letter”).  The terms of your Award are contained in these Provisions
for 2011 Performance Shares (“Performance Share Provisions”), which refer to and
incorporate information contained in the Award Letter.  This Award is also
subject to the terms of the Plan and any rules adopted by the Compensation and
Management Succession Committee of the Board of Directors (the “Committee”). 
Any terms used in these Performance Share Provisions and not defined herein have
the meanings set forth in the Plan.

 

These Performance Share Provisions and the Award Letter constitute part of a
prospectus covering securities that have been registered under the Securities
Act of 1933.  The date of this part of the prospectus is February 28, 2011.

 

1.                                      General Provisions.  The number of
Performance Shares that you have been awarded, the Award Period of the
Performance Shares, and the Grant Date of the Performance Shares are set forth
in your Award Letter.

 

2.                                      Earn-Out of Performance Shares.

 

(a)                                  General.  Payment of the Performance Share
Award will be based upon the Company’s “average return on average equity” (as
defined below) during the Award Period.  Payment will be based on the following
schedule:

 

Average return

 

Percentage of

 

on average equity

 

Award paid

 

 

 

 

 

less than 9.00%

 

0

%

9.25%

 

50

%

9.50%

 

100

%

9.75%

 

175

%

10.00%

 

200

%

 

There will be interpolation between 9.00% and 9.25% to determine the exact
percentage to be paid between 0% and 50%; interpolation between 9.25% and 9.50%
to determine

 

2

--------------------------------------------------------------------------------


 

the exact percentage to be paid between 50% and 100%; interpolation between
9.50% and 9.75% to determine the exact percentage to be paid between 100% and
175%; and interpolation between 9.75% and 10.00% to determine the exact
percentage to be paid between 175% and 200%.

 

(b)                                 Definitions.  “Return on average equity” for
a calendar year is generally defined as operating earnings (or operating income)
per share divided by average stockholders’ equity (excluding accumulated other
comprehensive income) per share. Operating earnings (loss) is defined as income
(loss) before income tax, excluding net realized investment gains (losses)
(except as described below) net of the related amortization of deferred
acquisition costs and value of business acquired and excluding participating
income from real estate ventures.  Operating earnings (loss) includes periodic
settlements of derivatives associated with debt and certain investments and
realized and unrealized gains (losses) on derivatives related to certain annuity
products. Operating earnings (loss) is determined without taking into account
the cumulative effect of change in accounting principles.  “Average
stockholders’ equity” for a calendar year is the average of the stockholders’
equity on the last business day of each calendar quarter during such calendar
year and of the stockholders’ equity on the last business day of the preceding
calendar year.  “Average return on average equity” for the Award Period is the
average of the returns on average equity for the calendar years during the Award
Period.  Except as explicitly set forth above, return on average equity shall be
determined in accordance with generally accepted accounting principles of the
United States as in effect on February 28, 2011, and shall disregard the effect
of accounting standards adopted or implemented after that date.

 

3.                                      Time and Form of Payment.  As soon as
practicable after the end of the Award Period, the Committee will determine the
extent to which the Performance Share Award has been earned.  The amount of the
total payment shall be based on the Fair Market Value of the Common Stock. 
Unless the Committee determines otherwise, payment will be made partly in shares
of Common Stock and partly in cash, with the cash portion being approximately
equal to the federal, state and local tax withholding obligation with respect to
such payment.

 

4.                                      Termination of Employment.

 

(a)                                  Death, Disability or Retirement.  Unless
the Committee determines otherwise (and subject to such conditions as the
Committee may determine), if your employment is terminated by death, disability
or by retirement on or after normal retirement age or prior to normal retirement
age at the request of the Company, you will receive a pro rata payment with
respect to the Performance Shares based on the period of employment during the
Award Period and determined by reference to the performance achieved as of the
end of the fiscal year immediately preceding your termination date (or, if your
employment terminates before December 31, 2011, by reference to performance as
of December 31, 2010).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Special Termination.  Unless the Committee
determines otherwise (and subject to such conditions as the Committee may
determine), if your employment is terminated by reason of (1) retirement prior
to normal retirement age at your request and approved in writing by the Company,
(2) the divestiture of a business segment or a significant portion of the assets
of the Company, or (3) a significant reduction by the Company in its salaried
work force, the determination of whether any payment shall be made with respect
to any unvested portion of your Performance Share Award shall be at the
discretion of the Committee and subject to such conditions as the Committee may
determine.  Any such payment, if made, will not exceed the number of Performance
Shares determined as set forth in paragraph 4(a).

 

(c)                                  Retirement in Calendar Year of Grant.  Any
provision of these Performance Share Provisions to the contrary notwithstanding
and subject to such conditions as the Committee may determine, if (i) this Award
is intended, at the time of grant, to be “performance-based compensation” within
the meaning of Section 162(m)(4)(c) of the Internal Revenue Code (the “Code”),
to the extent required to so qualify any Award thereunder, and (ii) your
employment is terminated before January 1, 2012 by retirement on or after normal
retirement age or prior to normal retirement age at the request of the Company,
you will receive a pro rata payment with respect to the Performance Shares based
on the period of employment during the Award Period and determined by reference
to the performance achieved as of December 31, 2011.

 

(d)                                 Other Termination.  Unless the Committee
determines otherwise (and subject to such conditions as the Committee may
determine), if your employment is terminated for any reason not set forth in
paragraphs 4(a), (b) or (c), any unvested portion of your Performance Share
Award will be forfeited.

 

5.                                      Change in Control.  In the event of a
Change in Control, you shall be deemed to have earned Performance Shares with
respect to your Award based upon performance as of the December 31 preceding the
date of the Change in Control, provided that the number of Performance Shares
earned shall never be less than the number of Performance Shares that you were
awarded (as set forth in your Award Letter).  Each Performance Share so earned
shall be canceled in exchange for a payment in cash of an amount equal to the
greater of (a) the price per share of Common Stock immediately preceding any
transaction resulting in a Change in Control or (b) the highest price per share
of Common Stock offered in conjunction with any transaction resulting in a
Change in Control (as determined in good faith by the Committee if any part of
the offered price is payable other than in cash).

 

6.                                      Federal Income Tax Consequences.

 

(a)                                  General.  The following description of the
federal income tax consequences of the Performance Shares is based on currently
applicable provisions of the Code and related regulations, and is only a general
summary.  The summary does not

 

4

--------------------------------------------------------------------------------


 

discuss state and local tax laws, which may differ from the federal tax law, or
federal estate, gift and employment tax laws. You are urged to consult with your
own tax advisor regarding the application of the tax laws to your particular
situation.

 

(b)                                 Grant of Performance Shares.  This grant of
Performance Shares will not cause you to be subject to federal income tax.

 

(c)                                  Payment of Performance Shares.  You will
recognize ordinary income for federal income tax purposes on the date the
Performance Shares are earned and paid (the “payment date”), unless you have
made an effective election under the Company’s Deferred Compensation Plan for
Officers (“Deferred Compensation Plan”), as discussed in paragraph 6(e).  The
amount of income recognized will be equal to the aggregate of the amount of cash
and the fair market value (as of the payment date) of the shares of Common Stock
paid.

 

(d)                                 Sale of Performance Shares.  Your tax basis
in the shares of Common Stock acquired upon payment of Performance Shares will
equal the fair market value of the shares on the payment date (unless you have
made an effective election under the Deferred Compensation Plan, as discussed in
paragraph 6(e)).

 

You will recognize capital gain or loss on the sale or exchange of the acquired
shares to the extent of any difference between the amount realized and the tax
basis in the shares.  The tax treatment of the capital gain or loss will depend
upon the period of time between the payment date and the date of the sale or
exchange, your adjusted gross income, and other factors.

 

(e)                                  Deferred Compensation Plan.  You may elect
to defer payment of Performance Shares, and the recognition of taxable income
with respect to such payment, by making deferral elections under the Deferred
Compensation Plan.  If you make effective deferral elections, you will recognize
ordinary income on your Performance Shares as of the date the Performance Shares
are paid from the Deferred Compensation Plan, in an amount equal to the amount
of cash and the fair market value (on such date) of the shares of Common Stock
paid.  Similarly, your holding period for capital gains purposes will begin as
of the date of payment from the Deferred Compensation Plan, and the tax basis in
the shares of Common Stock acquired will equal the fair market value of the
shares on such date.

 

You will be provided with more information about this deferral opportunity, and
the Deferred Compensation Plan, before your Performance Shares become payable.

 

(f)                                    Company Deductions.  As a general rule,
the Company or one of its subsidiaries will be entitled to a deduction for
federal income tax purposes at the same time and in the same amount that a
Performance Share holder recognizes ordinary income, to the extent that such
income is considered reasonable compensation under the Code.  Neither the
Company nor any subsidiary will be entitled to a deduction with respect to
payments that constitute “excess parachute payments” pursuant to Section

 

5

--------------------------------------------------------------------------------


 

280G of the Code and that do not qualify as reasonable compensation pursuant to
that section.  Such payments will also subject the recipients to a 20% excise
tax.

 

(g)                                 ERISA.  The Plan is not qualified under
Section 401(a) of the Code and is not subject to any of the provisions of the
Employee Retirement Income Security Act of 1974.

 

7.                                      Deferral of Payment by the Company.  The
Committee may defer the payment of cash and the issuance or delivery of Common
Stock to prevent the Company or its subsidiaries from being denied a federal
income tax deduction with respect to any payment of Performance Shares.  If a
cash payment or distribution of Common Stock to a Participant is deferred, the
Company will establish for the Participant a book-entry account (the “Account”)
representing all such deferrals.  If dividends are paid by the Company during
the deferral period, the Participant’s Account shall be credited with the amount
of any dividends which would otherwise have been payable to the Participant if
the number of shares represented by such Account had been owned directly, and
such amount shall be deemed to be reinvested in additional shares of Common
Stock.

 

8.                                      Tax Withholding.  The Company will
withhold, from your Performance Share payment (or your payment from the Deferred
Compensation Plan, if you have made deferral elections under that Plan), an
amount in cash sufficient to satisfy any applicable federal, state or local tax
withholding obligation.

 

The amount of withholding tax retained by the Company will be paid to the
appropriate federal, state and local tax authorities in satisfaction of the
withholding obligations under the tax laws.  The total amount of income you
recognize by reason of the payment of Performance Shares will be reported on
Form W-2 in the year in which you recognize income with respect to the payment.
Whether you owe additional tax will depend on your overall taxable income for
the applicable year and the total tax remitted for that year through withholding
or by estimated payments.

 

9.                                      Non-transferability of Performance
Shares.  Your Performance Shares may not be assigned, pledged, or otherwise
transferred, except upon your death by the laws of intestacy or descent and
distribution.

 

10.                               Beneficiary Designations.  You may name a
beneficiary or beneficiaries (who must be members of your family and who may be
named contingently or successively) with respect to your rights under the Plan
(including the right to receive payment of Performance Shares after your death)
by submitting a written beneficiary designation in a form acceptable to the
Company.  Any such designation will be effective only when filed with the
Company’s Chief Accounting Officer (or such other person as the Company may
designate) before your date of death, and will (unless

 

6

--------------------------------------------------------------------------------


 

specifically set forth therein) revoke all prior designations.  If there is no
beneficiary designation in effect on the date of your death, your beneficiary
will be your surviving spouse or, if you have no surviving spouse, your estate.

 

11.                               Adjustment in Certain Events.  In the event of
specified changes in the Company’s capital structure, the Committee will make
appropriate adjustment in the number and kind of shares authorized by the Plan,
and the number and kind of shares covered by outstanding Awards.  These
Performance Share Provisions will continue to apply to your Award as so
adjusted.

 

12.                               Administration of the Plan.  The Plan is
administered by the Committee, which consists of at least two directors, none of
whom is an employee of the Company.  The members of the Committee are appointed
annually by the Board of Directors and may be removed by the Board of
Directors.  To the Company’s best knowledge, there is no other material
relationship between any member of the Committee and the Company or its
affiliates or employees.

 

The Committee designates the eligible employees to be granted awards and the
type and amount of awards to be granted. The Committee also has authority to
interpret the Plan, to adopt rules for administering the Plan, to decide all
questions of fact arising under the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan.  Committee
determinations need not be uniform, whether or not the Participants are
similarly situated.  All decisions and acts of the Committee are final and
binding on all affected Participants.

 

13.                               Amendment.  The Committee may from time to
time amend the terms of this Award in accordance with the terms of the Plan in
effect at the time of such amendment, but no amendment which is unfavorable to
you can be made without your written consent.  The Plan will terminate on
December 31, 2017; however, such termination will not affect an Award previously
granted.  The Company may amend, terminate or discontinue the Plan at any time,
but no amendment, termination or discontinuance of the Plan will unfavorably
affect any Award previously granted.

 

14.                               Section 16(b) Considerations.  If you are
deemed to be an officer of the Company for purposes of Section 16(b) of the
Securities Exchange Act of 1934 (“Section 16(b)”), you will be required to
return to the Company any “profit” realized from the “purchase” and “sale”, or
“sale” and “purchase”, of Common Stock within any six-month period.  The grant
of Performance Shares and the receipt of shares upon payment of Performance
Shares under the Plan are not purchases for purposes of Section 16(b).  The
withholding of shares to satisfy your tax liability in connection with the
payment of Performance Shares (as described in paragraph 8) will also be exempt
from Section 16(b).

 

7

--------------------------------------------------------------------------------


 

Reporting requirements apply with respect to the payment of Performance Shares,
the deferral of payment under the Deferred Compensation Plan, and the ultimate
distribution of shares from the Deferred Compensation Plan.  If you are subject
to Section 16(b), you should consult the Company’s Legal Department about these
provisions.

 

15.                               Restrictions on Resale.  The Plan does not
impose restrictions on the resale of Common Stock acquired under the Plan. 
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of stock acquired under the Plan by certain officers and
directors of the Company who may be deemed to be “affiliates” of the Company
must be made pursuant to an appropriate effective registration statement filed
with the SEC, pursuant to the provisions of Rule 144 under the Securities Act,
or pursuant to another exemption from registration provided in the Securities
Act.  The Company does not have a currently effective registration statement
pursuant to which such resales may be made by affiliates.  In addition, the
Company’s directors, officers and employees are subject to all applicable laws
and to the Company’s policies and procedures regarding the purchase and sale of
Common Stock (including its Code of Business Conduct, Statement of Policy on
Purchase or Sale of Protective Life Corporation Stock, and Stock Ownership
Guidelines).

 

16.                               Effect on Employment and Other Benefits. 
Receipt of an Award under the Plan does not give you a right to receive Awards
in the future or to continue in the employ of the Company and its subsidiaries,
and Award recipients are subject to discipline and discharge in the same manner
as any other employee.  Income recognized as a result of payment of Performance
Shares will not be included in the formula for calculating your benefits under
the Company’s Pension, 401(k) and Stock Ownership, and Disability Plans.

 

17.                               Regulatory Compliance.  Under the Plan, the
Company is not required to deliver Common Stock for payment of Performance
Shares if delivery would violate any applicable law, regulation or stock
exchange requirement.  If required by any federal or state securities law or
regulation, the Company may impose restrictions on a Performance Share holder’s
ability to transfer shares received under the Plan.

 

18.                               Company and Plan Documents.  Each year the
Company sends a copy of its Annual Report to Share Owners for its last fiscal
year to all share owners of the Company.  An additional copy of the Company’s
most recent Annual Report to Share Owners and all other communications
distributed by the Company to its shareholders may be obtained without charge,
by written or oral request to Investor Relations,

 

8

--------------------------------------------------------------------------------


 

Protection Life Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(telephone (205) 268-3573).

 

The following documents filed by the Company with the SEC under the Securities
Exchange Act of 1934 (the “Exchange Act”) are incorporated herein by reference:

 

(a)                                  The Company’s most recent Annual Report on
Form 10-K;

 

(b)                                 All other reports filed by the Company under
Section 13(a) or 15(d) of the Exchange Act after the end of the year covered by
its most recent Annual Report on Form 10-K; and

 

(c)                                  The description of the Common Stock
contained in the registration statement therefore under the Exchange Act,
including any amendments filed for the purpose of updating such description.

 

All documents filed by the Company pursuant to Sections 13(a), 13(c), 14 and
15(d) of the Exchange Act after the date of this document and prior to the
filing of a post-effective amendment which indicates that all securities offered
under the Plan have been sold or which deregisters all securities then remaining
unsold, shall be deemed to be incorporated by reference herein and to be a part
hereof from the date of the filing of such documents.

 

A copy of any or all of the documents referred to above, as well as any
documents constituting part of a prospectus covering shares offered under the
Plan, may be obtained, without charge, by written or oral request to Investor
Relations, Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama
35202 (telephone (205) 268-3573).

 

19.  Non-Solicitation Agreement.  The Company’s success depends on its ability
to hire and retain a productive and efficient workforce.  In recognition of this
fact, by accepting this Award you agree that for a one-year period beginning on
the date your employment terminates (regardless of the reason for the employment
termination), you will not (directly or indirectly) hire, solicit for hire, or
assist others in hiring or soliciting for hire, any employee of the Company or
its subsidiaries (“Company employees”).  This provision shall not apply if you
worked in, or were a resident of, the state of California when your employment
terminated.  This provision shall not prohibit you or a future employer of yours
from hiring, soliciting for hire, or assisting others in hiring or soliciting
for hire, any Company employee who (1) responds to a general solicitation or
advertisement that is not specifically directed to Company employees, (2) is
referred to you or your future employer by a search firm, employment agency or
similar organization, or (3) directly or indirectly contacts you or your future
employer on their own initiative and without having been solicited.

 

--------------------------------------------------------------------------------

 

9

--------------------------------------------------------------------------------


 

Questions regarding this Award and requests for additional information about the
Plan or the Committee should be directed to Beth Hinson, Protective Life
Corporation, P. O. Box 2606, Birmingham, Alabama 35202 (telephone (205)
268-3967, e-mail Beth.Hinson@Protective.com).  These Performance Share
Provisions and your Award Letter contain the formal terms and conditions of your
Award, and you should retain them for future reference.

 

10

--------------------------------------------------------------------------------
